State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 8, 2015                   520026
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK ex. rel VICTOR
   WANG,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

JOHN DEMARS, as Superintendent
   of Altona Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   September 14, 2015

Before:   Egan Jr., J.P., Rose, Devine and Clark, JJ.

                             __________


     Victor Wang, Mineola, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kate H.
Nepveu of counsel), for respondent.

                             __________


Clark, J.

      Appeal from a judgment of the    Supreme Court (Cortese, J.),
entered October 16, 2014 in Clinton    County, which dismissed
petitioner's application for a writ    of habeas corpus, in a
proceeding pursuant to CPLR article    70, without a hearing.

      Petitioner, who is serving a prison sentence of 5 to 15
years for his 2002 conviction of enterprise corruption, was
released on parole in 2006. In 2013, petitioner was charged with
various violations of the terms of his parole. Following a final
revocation hearing, petitioner's parole was revoked and a
delinquent time assessment of 18 months was imposed. When no
                              -2-                520026

timely response to petitioner's administrative appeal was
forthcoming, petitioner commenced this proceeding for a writ of
habeas corpus, challenging the final parole revocation
determination. Supreme Court dismissed petitioner's application
and this appeal ensued.

      Initially, we note that, although petitioner again has been
released to parole supervision, this proceeding is not moot "as
petitioner was found to have been a parole violator which may
have lasting consequences" (Matter of Mack v Alexander, 61 AD3d
1222, 1222 n [2009] [internal quotation marks and citations
omitted]; see Matter of Nieblas v New York State Bd. of Parole,
28 AD3d 1017, 1017-1018 [2006]). Accordingly, we will consider
this matter as a CPLR article 78 proceeding (see CPLR 103 [c]).

      Turning to the merits, "[r]evocation of parole will be
confirmed where procedural requirements were followed and
evidence, if credited, exists to support the determination"
(Matter of McQueen v New York State Bd. of Parole, 118 AD3d 1238,
1239 [2014], lv denied 24 NY3d 907 [2014] [internal quotation
marks and citations omitted]). Here, the testimony at the
hearing, particularly that of the victim detailing the domestic
violence incident, provide substantial evidence to support the
revocation (see Matter of Heier v Department of Corr. & Community
Supervision, 113 AD3d 1018, 1019 [2014]). Petitioner's denial
that he engaged in any violent conduct presented a credibility
issue for the Administrative Law Judge to resolve (see Matter of
McQueen v New York State Bd. of Parole, 118 AD3d at 1239).
Petitioner's remaining contentions, including that the
Administrative Law Judge was biased and that the victim's
recantation requires reversal of the parole revocation
determination, have been reviewed and found to be unpersuasive.

     Egan Jr., J.P., Rose and Devine, JJ., concur.
                        -3-                  520026

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court